Citation Nr: 0125962	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This appeal arises from a June 2000 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The physical pathology resulting in the veteran's 
permanent and total disability is related to an automobile 
accident which occurred in April 1984; a final decision dated 
in July 1985 determined that this accident was due to the 
veteran's willful misconduct.

3.  The veteran's only identified innocently acquired 
disability is degenerative joint disease of the lumbosacral 
spine, which is manifested by slight limitation of motion, no 
deformity or tenderness; this back disorder does not preclude 
him from obtaining and following substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  The Board finds that that 
obligation was fulfilled in this case.  The RO has furnished 
the veteran the law and regulations regarding his claim for a 
permanent and total disability rating for pension purposes.  
The veteran was provided with a VA examination, and private 
and VA medical records were obtained.  Additionally, the May 
2001 statement of the case included relevant language from 
the VCAA.  In light of the above, the Board finds that a 
remand would serve no useful purpose and would only impose 
unnecessarily additional burdens on VA without benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Entitlement to a permanent and total disability rating for 
pension purposes may be established upon several bases.  
However, as the veteran has no service-connected 
disabilities, he is not entitled to a total rating based on 
service-connected disability.  See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a) (2001).

Pension may also be awarded to a veteran of a period of war 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.301 (2001).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3(n) (2001).  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability the disability will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (2001).

The veteran sustained injuries, including a closed head 
injury, scalp laceration, left rib fractures, open left 
scapular fracture, and evulsion of his left hand, as the 
driver in a one vehicle automobile accident near Mountain 
City, Tennessee, in April 1984.  The police report indicated 
that the veteran was charged with driving under the 
influence.

The RO issued an administrative decision in July 1985 that 
found that the injuries sustained by the veteran in the April 
1984 incident were due to his willful misconduct.  The 
veteran did not perfect his appeal of that decision, and it 
became final.  The veteran is not now attempting to challenge 
the July 1985 decision; rather, his contention is that he has 
a lower back disability which is not the result of the April 
1984 accident, and which by itself prevents him from 
obtaining or following substantially gainful employment.

A January 1997 disability report completed by the veteran's 
physician, D.F.T., M.D., noted that he had witnessed the 
veteran's inability to use the left side in many simple ways, 
and that this was secondary to the serious accident in 1984.  
Dr. T. also stated that the veteran was unable to work due to 
"complications of old disabling injuries."

Private medical records dated from 1989 to 1996 show 
complaints of severe pain in the left shoulder, with the 
veteran still unable to raise his left arm laterally up over 
the head.  The left and shoulder disabilities were described 
as secondary to the 1984 injuries.

In January 1996, the veteran was seen with probable herniated 
nucleus pulposus.  In March 1996, the veteran was noted to 
have a ruptured disc that did not need to be operated on at 
that time.

A VA examination was conducted in May 2000.  The veteran 
reported that he had not worked since his accident in 1984.  
He did some chores and mowed yards for people, but depended 
on his girlfriend's income for a living.  On examination, the 
veteran appeared healthy and well-nourished.  He walked 
without any assistance of cane, braces or wheelchair.  No 
limping or apparent discomfort was noted.  There was 
significant severe deformity and disfigurement of the left 
side of the chest, secondary to skin gangrene, sloughing and 
skin graft.  There was a huge scar extending all the way from 
the axilla to the groin and from the anterior chest wall all 
the way around the back.  The right shoulder was completely 
deformed, particularly in the axilla and in the anterior 
axillary fold.  The left shoulder was completely immobilized, 
and there was only very slight range of motion of the left 
shoulder.  There was a significant deformity on the left side 
of the abdomen.  Examination of the back showed no deformity 
or tenderness.  Range of motion of the lumbosacral spine was 
from zero to 70 degrees flexion; zero to 35 degrees extension 
and rotation; and lateral flexion from zero to 30 degrees.  

In the diagnoses, the VA examiner noted that the veteran had 
sustained a motor vehicle accident in 1984 resulting in 
severe damage to the left shoulder and left scapula, very 
severe skin damage and gangrenous necrosis of the skin of the 
left chest and abdominal wall with status post skin graft 
from bilateral sides.  The veteran also had some decreased 
range of motion of the fingers of the left hand, also 
secondary to the accident.  The diagnosis with respect to the 
veteran's back was that the veteran complained of chronic low 
back pain, most probably degenerative joint disease.  X-ray 
showed no evidence of fracture, but early signs of 
degenerative joint disease at the level of L4-L5, otherwise 
unremarkable spine.

Under Diagnostic Code 5292 of the VA Ratings Schedule, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 40 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5292 (2001).

The VA examination report demonstrated slight limitation of 
lumbar spine motion, particularly flexion that was measured 
at 70 degrees.  (Flexion to 90 degrees means that the 
individual can bend at the waist such that his or her trunk 
is parallel to the floor.)  This warrants a 10 percent 
evaluation under code 5292.  The moderate limitation of 
motion which is required for the 20 percent evaluation level 
was not shown.  38 C.F.R. Part 4, Diagnostic Code 5292 
(2001).

The examination report does not demonstrate objective 
evidence of lumbosacral strain, with muscle spasm on extreme 
forward bending or loss of lateral spine motion, which are 
required for a 20 percent evaluation under Code 5295.  38 
C.F.R. Part 4, Diagnostic Code 5295 (2001).  Similarly, there 
is no neurological involvement or muscle spasm which would 
support a higher evaluation under Diagnostic Code 5293.  38 
C.F.R. Part 4, Diagnostic Code 5293 (2001).

While the veteran reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of 10 
percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion loss in the lumbosacral spine, due to pain on use 
or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which did not reflect range of motion deficits that came 
close to the requirements for a rating in excess of 10 
percent and the lack of other objective findings, the Board 
finds that a preponderance of the evidence is against a 
finding of "additional functional loss" due to limitation of 
motion in the lumbar spine caused by pain complaints on the 
recent examination.

The record shows that the veteran has significant 
disabilities as a result of the April 1984 motor vehicle 
accident, and that these disabilities may preclude him from 
obtaining or following substantially gainful employment.  
However, as noted above, a final decision in July 1985 
determined that these injuries are the result of the 
veteran's own willful misconduct and may not serve as the 
basis for an award of permanent and total disability for 
pension purposes.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.301 
(2001).

The veteran's sole innocently acquired disability, 
degenerative joint disease of the lumbosacral spine, has been 
shown to warrant no more than a 10 percent disability under 
the ratings schedule.  There is simply no evidence 
establishing that the veteran suffers from unusual or 
exceptional circumstances which place him in a different 
position from any other veteran with a similarly-rated 
disability.  38 C.F.R. § 3.321(b)(2) (2001).

Inasmuch as a balance of positive and negative evidence has 
not been presented in this case, the standards pertaining to 
reasonable doubt are not applicable.  38 C.F.R. § 3.102 
(2001).  A permanent and total disability rating for pension 
purposes is therefore not warranted.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (2001).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

